Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 05/26/2021 is acknowledged.
Claims 21-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for reducing NOx emissions from a burner apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claims 1-5 and 11-15 are objected to because of the following informalities:  the phrase "for contacting by at least a portion of . . ." should instead read "for contacting at least a portion of . . .".  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the term “has a beginning end” should instead read “has a beginning.” Appropriate correction is required.
Claim is objected to because of the following informalities:  the phrase ".  Appropriate correction is required.
Claims 9 and 20 are objected to because of the following informalities: the term “the beginning end of the combustion zone” should instead read “the beginning of the combustion zone.” Appropriate correction is required.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "at least mostly surrounded" in claim 1 is a relative term which renders the claim indefinite.  The term "mostly surrounded" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of this rejection, the examiner interprets the limitation as meaning that the flow passageway "is surrounded by the burner wall".
The term "located substantially at the forward end" in claim 1 is a relative term which renders the claim indefinite.  The term "located substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of this rejection, the examiner interprets the limitation as meaning "a combustion zone . . . which has a beginning end located at the forward longitudinal end of the burner wall".
The term "at least partially surround the flow passageway" in claims 1 and 11 is a relative term which renders the claim indefinite.  The term "partially surround" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of this rejection, the examiner interprets the limitation as meaning "and which surround the flow passageway," which is supported by the arrangement of primary ejection structures in Figure 2. 
The limitation “the forward primary radial impact structure . . . is the forward longitudinal end of the burner wall body” in Claim 6 is indefinite because the claim limitation as written leaves the structure ambiguous in nature one of ordinary skill in the art at the time of the claimed invention cannot tell if the claim is referencing a previously claimed element or disclosing a new element in addition to the previously claimed element. For the purposes of this rejection, the examiner interprets the limitation as meaning “the forward primary radial impact structure . . . is formed by the outer edge of the forward longitudinal end of the burner wall body,” such that the impact structure is properly defined as part of the previously recited forward longitudinal end of the burner wall. 
The term "at least partially forward of openings" in claims 7 and 17 is a relative term which renders the claim indefinite.  The term "partially forward" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of this rejection, the examiner interprets the ejections structures as being located either in or forward of the openings provided in the forward wall of the impact structure. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zink et al (US 20130122440 A1) in view of Guay (US 1889548 A).
Regarding Claim 1, Zink et al teaches a burner apparatus for discharging a burner flame (Figure 1, 10) in a heating system having gaseous products of combustion therein (Paragraph 0017), the burner apparatus comprising: 
a burner wall (Figure 1, 20) having a forward longitudinal end (Figure 1, 22) and an exterior (exterior disclosed on Paragraph 0068); 
a flow passageway for air or other oxygen source (Figure 1, 26, see also paragraph 0051) which extends through and is at least mostly surrounded by the burner wall (“extending therethrough” disclosed in Paragraph 0050), the flow passageway having a discharge at the forward longitudinal end of the burner wall (Figure 2, discharge end of 26 at 22); 
a combustion zone of the burner apparatus (Figure 1, 46) which has a beginning end located substantially at the forward longitudinal end of the burner wall (Paragraph 0050); 
a series of primary fuel ejection structures (Figure 1, 15) which are positioned outside of and which at least partially surround the flow passageway (Paragraph 0016), the primary fuel ejection structures being located rearwardly of and radially outward from the forward longitudinal end of the burner wall (Paragraph 0013) and each of the primary fuel ejection structures being oriented to eject a primary fuel stream along a primary fuel flow path outside of the burner wall toward the combustion zone (Paragraph 0013); 
at least one primary radial impact structure (Figure 2, 42) which is provided on the exterior of the burner wall and is positioned in the primary fuel flow paths for contacting by at least a portion of the primary fuel stream ejected by each of the primary fuel ejection structures (Figure 2, contact of flow path 50 with impact structure 42, see also paragraph 0067); 
a series of secondary fuel ejection structures (Figure 1, 15’) which are positioned outside of and which at least partially surround the flow passageway (Paragraph 0016), the secondary fuel ejection structures being located radially outward from the primary fuel ejection structures (Figure 5, positioning of 15’ radially outward from 15) and each of the secondary fuel ejection structures being oriented to eject a secondary fuel stream along a secondary fuel flow path outside of the burner wall toward the combustion zone (Paragraph 0013). However, Zink et al does not teach wherein said secondary fuel ejection structures are located rearwardly of and radially outward from the primary fuel ejection structures.
Zink et al also does not teach at least one secondary radial impact structure which is provided on the exterior of the burner wall and is positioned rearwardly of the at least one primary radial impact structure in the secondary fuel flow paths, for contacting by at least a portion of the secondary fuel stream ejected by each of the secondary fuel ejection structures.
However, Guay teaches a grate for a firebox (Figure 2, 10) comprising a series of primary (see annotated Figure 2) and secondary fluid ejection structures (see annotated Figure 2), wherein the secondary ejection structures are placed rearwardly of and radially outward from the primary ejection structures (see annotated Figure 2).
Moreover, Guay also teaches at least one secondary radial impact structure (see annotated Figure 2) which is provided on the exterior of the burner wall and is positioned rearwardly of the at least one primary radial impact structure in a fluid flow path (Figure 2, fluid stream labelled y), for contacting by at least a portion the fluid stream (Figure 2, y) ejected by an ejection structure (Figure 2).

    PNG
    media_image1.png
    640
    1095
    media_image1.png
    Greyscale

In view of the teachings of Guay, an ordinary person skilled in the art at the time of the invention would be motivated to modify the burner apparatus of Zink et al to include rearwardly positioned secondary fuel structures and secondary radial impact structures in view of the teachings of Guay to provide an additional source of turbulence between the fuel ejection structures and the combustion zone, enabling more flue gas recirculation and entrainment to occur prior to arriving at the combustion zone. Moreover, rearwardly positioned secondary fuel structures allows for the fuel-air mixture at the combustion zone to be maintained, since a rearwardly positioned fuel stream allows for delayed delivery of fuel to the combustion zone. 
Regarding Claim 3, Zink et al in view of Guay teaches wherein the at least one primary radial impact structure is a forward primary radial impact structure (see Guay annotated Figure 2, labelled forward primary radial impact structure) and 
the burner apparatus further comprises a rearward primary radial impact structure (see Guay annotated Figure 2 on page 8, labelled rearward primary radial impact structure) which is provided on the exterior of the burner wall and is positioned rearwardly of the forward primary radial impact structure (see Guay annotated Figure 2 on page 8, positioning of labelled rearward primary radial impact structure), in the primary fuel flow paths (Zink et al Figure 2, 50, see also Guay Figure 2, flow paths y), for contacting by at least a portion of the primary fuel stream ejected by each of the primary fuel ejection structures (see annotated Guay Figure 2, contact of fuel stream y exiting from primary ejection structure with labelled primary radial impact structures).
Regarding Claim 4, Zink et al in view of Guay teaches wherein: the at least one secondary radial impact structure is a forward secondary radial impact structure (see annotated Guay Figure 2 on page 8); and wherein the burner apparatus further comprises a rearward secondary radial impact structure (see Guay annotated Figure 2 on page 8, labelled rearward secondary radial impact structure) which is provided on the exterior of the burner wall and is positioned rearwardly of the forward secondary radial impact structure (see Guay annotated Figure 2 on page 8, positioning of labelled rearward secondary radial impact structure), in the secondary fuel flow paths (see annotated Guay Figure 2 on page 8, secondary fuel flow path y), for contacting by at least a portion of the secondary fuel stream ejected by each of the secondary fuel ejection structures (see annotated Guay Figure 2 on page 8, contact of fuel stream y exiting from secondary ejection structure with labelled secondary radial impact structures).
Regarding Claim 9, Zink et al in view of Guay teaches wherein: 
the at least one primary radial impact structure on the exterior of the burner wall is the forward longitudinal end of the burner wall (Zink et al Paragraph 0068); 
Zink et al in view of Guay also teaches wherein the primary fuel flow paths are oriented to deliver at least a portion of the primary fuel stream ejected from each of the primary fuel ejection structures to the beginning end of the combustion zone (Zink et al Paragraph 0064, ejectors 15 oriented towards combustion zone 46); and 
the secondary fuel flow paths are oriented to deliver at least a portion of the secondary fuel stream ejected from each of the secondary fuel ejection structures to the beginning end of the combustion zone (Zink et al Paragraph 0065, ejectors 15’ oriented towards combustion zone 46).
Regarding Claim 10, Zink et al in view of Guay teaches wherein the primary fuel ejection structures in the series of primary fuel ejection structures (Zink et al Figure 5, 25) are spaced apart by gap areas between the primary fuel ejection structures (Zink et al Figure 5, gaps between ejectors 25) and 
the secondary fuel flow paths for the secondary fuel streams (Zink et al Paragraph 0062) ejected from the secondary fuel ejection structures (Zink et al Figure 5, 25’) are directed toward or over the gap areas between the primary fuel ejection structures (Zink et al Figure 5, offset ejectors 25’ direct gas flow over the gaps between 25, see also Paragraph 0062).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zink et al in view of Guay and in further view of Zink et al (US 6499990 B1).
Regarding Claim 8, Zink et al in view of Guay does not explicitly teach wherein the combustion zone is a single stage combustion zone having only one combustion stage for combusting both the primary fuel streams ejected from the primary fuel ejection structures and the secondary fuel streams ejected from the secondary fuel ejection structures.
However, Zink et al ‘649 teaches wherein the combustion zone is a single stage combustion zone (Zink et al ‘649 Figure 2, 46 is a single-stage combustion zone, see also “preferably involve the single stage combustion of fuel gas” in the Abstract) having only one combustion stage for combusting both the primary fuel streams ejected from the primary fuel ejection structures and the secondary fuel streams ejected from the secondary fuel ejection structures (Zink et al Figure 4, combustion gas streams from 15, 15’ are both combusted in zone 46).
In view of the teachings of Zink et al ‘649 would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the (XX) of (Reference X) to include (Claim limitations) to (BENEFIT).
Claims 1 is also rejected under 35 U.S.C. 103 as being unpatentable over Zink et al in view of Zuo et al (US 9835089 B2).
Regarding Claim 1, Zink et al teaches a burner apparatus for discharging a burner flame (Figure 1, 10) in a heating system having gaseous products of combustion therein (Paragraph 0017), the burner apparatus comprising: 
a burner wall (Figure 1, 20) having a forward longitudinal end (Figure 1, 22) and an exterior (exterior disclosed on Paragraph 0068); 
a flow passageway for air or other oxygen source (Figure 1, 26, see also paragraph 0051) which extends through and is at least mostly surrounded by the burner wall (“extending therethrough” disclosed in Paragraph 0050), the flow passageway having a discharge at the forward longitudinal end of the burner wall (Figure 2, discharge end of 26 at 22); 
a combustion zone of the burner apparatus (Figure 1, 46) which has a beginning end located substantially at the forward longitudinal end of the burner wall (Paragraph 0050); 
a series of primary fuel ejection structures (Figure 1, 15) which are positioned outside of and which at least partially surround the flow passageway (Paragraph 0016), the primary fuel ejection structures being located rearwardly of and radially outward from the forward longitudinal end of the burner wall (Paragraph 0013) and each of the primary fuel ejection structures being oriented to eject a primary fuel stream along a primary fuel flow path outside of the burner wall toward the combustion zone (Paragraph 0013); 
at least one primary radial impact structure (Figure 2, 42) which is provided on the exterior of the burner wall and is positioned in the primary fuel flow paths for contacting by at least a portion of the primary fuel stream ejected by each of the primary fuel ejection structures (Figure 2, contact of flow path 50 with impact structure 42, see also paragraph 0067); 
a series of secondary fuel ejection structures (Figure 1, 15’) which are positioned outside of and which at least partially surround the flow passageway (Paragraph 0016), the secondary fuel ejection structures being located radially outward from the primary fuel ejection structures (Figure 5, positioning of 15’ radially outward from 15) and each of the secondary fuel ejection structures being oriented to eject a secondary fuel stream along a secondary fuel flow path outside of the burner wall toward the combustion zone (Paragraph 0013). However, Zink et al does not teach wherein said secondary fuel ejection structures are located rearwardly of and radially outward from the primary fuel ejection structures.
Zink et al also does not teach at least one secondary radial impact structure which is provided on the exterior of the burner wall and is positioned rearwardly of the at least one primary radial impact structure in the secondary fuel flow paths, for contacting by at least a portion of the secondary fuel stream ejected by each of the secondary fuel ejection structures.
However, Zuo et al teaches a burner head (Figure 9, 164) comprising a series of primary (Figure 9, outlet of 350) and secondary fluid ejection structures (Figure 9, outlet of 394), wherein the secondary ejection structures are placed rearwardly of and radially outward from the primary ejection structures (see annotated Figure 9).

    PNG
    media_image2.png
    536
    589
    media_image2.png
    Greyscale

Moreover, Zuo et al also teaches at least one secondary radial impact structure (see annotated Figure 9) which is provided on the exterior of the burner wall and is positioned rearwardly of the at least one primary radial impact structure in a fluid flow path (see annotated Figure 9, flow path of 394), for contacting by at least a portion the fluid stream ejected by an ejection structure (Figure 9, contact of flow path of 350 with labelled impact structure).
In view of the teachings of Zuo et al would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the (XX) of Zink et al to include (Claim limitations) to (BENEFIT).
Claims 2-6 is rejected under 35 U.S.C. 103 as being unpatentable over Zink et al in view of Zuo et al and in further view of Chung et al (US 7,198,482 B2).
Regarding Claim 2, Zink et al in view of Zuo et al does not explicitly teach wherein the at least one primary radial impact structure on the exterior of the burner wall is also positioned in the secondary fuel flow paths for contacting by at least a portion of the secondary fuel steam ejected by each of the secondary fuel ejection structures.
However, Chung et al more explicitly teaches wherein the at least one primary radial impact structure (Figure 1, 36) on the exterior of the burner wall (Figure 1, 34) is also positioned in the secondary fuel flow paths (Figure 3, fuel flow paths exiting secondary burners 54, secondary to primary burner 44) for contacting by at least a portion of the secondary fuel steam ejected by each of the secondary fuel ejection structures (Column 5, lines 32-35).
In view of the teachings of Chung, an ordinary person skilled in the art at the time of the invention would be motivated to modify the tiered burner structure of Zink et al in view of Zink et al ‘649 to be positioned in to contact the secondary fuel stream in order to improve the directing of fuel towards a single, well-defined combustion zone, allowing for emissions from the combustion process to be more carefully managed and controlled.
Regarding Claim 3, Zink et al in view of Zuo et al and Chung et al teaches wherein the at least one primary radial impact structure is a forward primary radial impact structure (see annotated Zuo et al Figure 9 on page 13) and
 the burner apparatus further comprises a rearward primary radial impact structure (see annotated Zuo et al Figure 9 on page 13) which is provided on the exterior of the burner wall and is positioned rearwardly of the forward primary radial structure (see annotated Zuo et al Figure 9, positioning of labelled rearward primary radial structure), in the primary fuel flow paths (Zuo et al Figure 9, 350), for contacting by at least a portion of the primary fuel stream ejected by each of the primary fuel ejection structures (see annotated Zuo et al Figure 9 on page 13, contacting of flow path 350 with labelled rearward primary impact structure).
Regarding Claim 4, Zink et al in view of Zuo et al and Chung et al teaches wherein the at least one secondary radial impact structure is a forward secondary radial impact structure (see annotated Zuo et al Figure 9 on page 13) and 
the burner apparatus further comprises a rearward secondary radial impact structure (see annotated Zuo et al Figure 9 on page 13) which is provided on the exterior of the burner wall and is positioned rearwardly of the forward secondary radial impact structure (see annotated Zuo et al Figure 9 on page 13, positioning of labelled rearward secondary impact structure), in the secondary fuel flow paths, for contacting by at least a portion of the secondary fuel stream ejected by each of the secondary fuel ejection structures (see annotated Zuo et al Figure 9 on page 13, contacting of flow path 394).
Regarding Claim 5, Zink et al in view of Zuo et al does not teach wherein the forward and rearward primary radial impact structures on the exterior of the burner wall are also positioned in the secondary fuel flow paths for contacting by at least a portion of the secondary fuel stream ejected by each of the secondary fuel ejection structures.
However, Chung et al teaches wherein the forward (Chung et al Figure 1, top surface of 36) and rearward primary radial impact structures (Chung et al Figure 1, side wall of 36 and mating surfaces of 36 and 30) on the exterior of the burner wall are also positioned in the secondary fuel flow paths (Chung et al Figure 1, flow paths of gas exiting 54) for contacting by at least a portion of the secondary fuel stream ejected by each of the secondary fuel ejection structures (Chung et al Column 5, lines 32-35).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the positioning of the forward and rearward primary radial impact structures of Zink et al in view of Zink et al ‘649 and Zuo et al to be in the flow path of the secondary fuel stream in view of the teachings of Chung et al to provide additional points of contact along the secondary fuel stream, allowing for an additional point of turbulence and air entrainment prior to combustion.
Regarding Claim 6, Zink et al in view of Zuo et al and Chung et al teaches wherein: 
the forward primary radial impact structure on the exterior of the burner wall is the forward longitudinal end of the burner wall body (Zink et al Paragraph 0068): 
the rearward primary radial impact structure is a radial ledge which is formed on the exterior of the burner wall (Zink et al ‘649 Figure 2, ledge profile of labelled rearward primary radial impact structure) and has an outer diameter or width which is greater than an outer diameter or width of the forward longitudinal end of the burner wall (Zink et al ‘649 Figure 2, labelled rearward primary radial impact structure is larger in diameter than the forward longitudinal end 22); 
the forward secondary radial impact structure is a radial ledge which is formed on the exterior of the burner wall (Zink et al ‘649 Figure 2, ledge profile of labelled forward secondary radial impact structure) and has an outer diameter or width which is greater than the outer diameter or width of the rearward primary radial impact structure (Zink et al ‘649 Figure 2, labelled forward secondary radial impact structure is larger in diameter than the labelled rearward primary radial impact structure); and 
the rearward secondary radial impact structure is a radial ledge which is formed on the exterior of the burner wall (see annotated Zuo et al Figure 9 on page 11, ledge profile of labelled rearward secondary radial impact structure in cross-section) and has an outer diameter or width which is greater than the outer diameter or width of the forward secondary radial impact structure (Zuo et al Figure 9).
Regarding Claim 7, Zink et al in view of Zuo et al and Chung et al teaches wherein the primary fuel ejection structures are located in or at least partially forward of openings provided in a forward face of the forward secondary radial impact structure (see labelled Zuo Figure 9 on page 11, primary ejection stream 350 located forward of labelled forward secondary impact structure).
Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zink et al in view of Guay in view of Zink et al '959 (US 9593847 B1) and Zink et al ‘767 (US 7670135 B1).

Regarding Claim 11, Zink et al in view of Guay teaches a series of tertiary fuel ejection structures which are positioned outside of and which at least partially surround the flow passageway, the tertiary fuel ejection structures being located rearwardly of and radially outward from the secondary fuel ejection structures and each of the tertiary fuel ejection structures being oriented to eject a tertiary fuel stream along a tertiary fuel flow path outside of the burner wall toward the combustion zone and at least one tertiary radial impact structure which is provided on the exterior of the burner wall and is positioned rearwardly of the at least one secondary radial impact structure, in the tertiary fuel flow paths, for contacting by at least a portion of the tertiary fuel stream ejected by each of the tertiary fuel ejection structures.
However, Guay teaches a series of tertiary fluid ejection structures (see annotated Figure 2 on the following page) which are positioned outside of and which at least partially surround the flow passageway (see annotated Figure 2 on the following page, labelled tertiary ejection structures surround central flow passageway of 10), the tertiary ejection structures being located rearwardly of and radially outward from the secondary ejection structures (see annotated Figure 2 on the following page) and each of the tertiary ejection structures being oriented to eject a tertiary fluid stream (Figure 2, fluid flow path y out of labelled tertiary ejection structure) along a tertiary flow path (Figure 2, fluid flow path y out of labelled tertiary ejection structure) outside of the burner wall toward the combustion zone (Page 2, lines 76-79) and 
at least one tertiary radial impact structure (see labelled tertiary impact structure in annotated Figure 2 on the following page) which is provided on the exterior of the burner wall and is positioned rearwardly of the at least one secondary radial impact structure (see annotated Figure 2 on the following page), in the tertiary fluid flow paths, for contacting by at least a portion of the tertiary fluid stream ejected by each of the tertiary ejection structures (Figure 2, contact of fluid flow path y with labelled tertiary radial impact structure).


    PNG
    media_image3.png
    640
    1188
    media_image3.png
    Greyscale

In view of the teachings of Guay, an ordinary person skilled in the art at the time of the invention would be motivated to modify the tiered outer burner wall of Zink et al to include tertiary fuel flow paths and a tertiary radial impact structure to provide an additional source of delayed fuel ejection to the combustion zone as well as an additional source of air entrainment, thereby improving control over the air/fuel ratio for the combustion process. 
Additionally, Applicant has not disclosed that having multiple auxiliary fuel streams does anything more than produce the predictable result of providing an additional means of providing a point for flue gas recirculation and entrainment. Since it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. A, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify number of fuel streams of Zink et al and meet the claimed limitations in order to provide the predictable results of a set of primary, secondary, and tertiary fuel ejection structures and fuel streams for the introduction of fuel to a combustion zone. 
Allowable Subject Matter
Claims 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 12, the combination as applied to Claim 11, Zink et al in view of Guay, does not teach wherein the at least one secondary radial impact structure on the exterior of the burner wall is also positioned in the tertiary fuel flow paths for contacting by at least a portion of the tertiary fuel steam ejected by each of the tertiary fuel ejection structures.
Moreover, there is no reference or combination of references in the prior art which the aforementioned combination of Zink et al in view of Guay may be considered in further view of that would render the claimed features not taught by the combination obvious to one of ordinary skill in the art at the time of filing.
Regarding Claim 13, the combination as applied to Claim 11, Zink et al in view of Guay, does not teach wherein the at least one primary radial impact structure on the exterior of the burner wall body is also positioned in the tertiary fuel flow paths for contacting by at least a portion of the tertiary fuel steam ejected by each of the tertiary fuel ejection structures.
Moreover, there is no reference or combination of references in the prior art which the aforementioned combination of Zink et al in view of Guay may be considered in further view of that would render the claimed features not taught by the combination obvious to one of ordinary skill in the art at the time of filing.
Regarding Claim 14, the combination as applied to claim 11, Zink et al (US 20130122440 A1) in view of Guay (US 1889548 A) teaches a burner apparatus (Zink et al Figure 1, 10) wherein the at least one primary radial impact structure (see annotated Guay Figure 2 on page 18) is a forward primary radial impact structure (see annotated Guay Figure 2 on page 18); the burner apparatus further comprises a rearward primary radial impact structure (see annotated Guay Figure 2 on page 18) which is provided on the exterior of the burner wall and is positioned rearwardly of the forward primary radial impact structure (see positioning of labelled rearward primary radial impact structure in annotated Guay Figure 2 on page 18), in the primary fuel flow paths, for contacting by at least a portion of the primary fuel stream ejected by each of the primary fuel ejection structures (Guay Figure 2, contact of flow path y with labelled primary impact structures). 
The combined teachings of Zink et al and Guay also teach wherein the at least one secondary radial impact structure is a forward secondary radial impact structure (see annotated Guay Figure 2 on page 18). Zink et al in view of Guay also teaches a rearward secondary radial impact structure (see annotated Guay Figure 2 on page 18) which is provided on the exterior of the burner wall and is positioned rearwardly of the forward secondary radial impact structure (see positioning of labelled rearward secondary radial impact structure in annotated Guay Figure 2 on page 18), in the secondary fuel flow paths, for contacting by at least a portion of the secondary fuel stream ejected by each of the secondary fuel ejection structures (Guay Figure 2, contact of flow path y with labelled secondary impact structures).
The combined teachings of Zink et al in view of Guay does not the at least one tertiary radial impact structure, such that the tertiary radial impact structure is a forward tertiary radial impact structure; and the burner apparatus further comprises a rearward tertiary radial impact structure which is provided on the exterior of the burner wall and is positioned rearwardly of the forward tertiary radial impact structure, in the tertiary fuel flow paths, for contacting by at least a portion of the tertiary fuel stream ejected by each of the tertiary fuel ejection structures.
With regards to the above claimed features of Claim 14, as disclosed, there is no combination of references in the prior art which the combination of Zink et al may be considered in view of that renders all of these features obvious to one of ordinary skill in the art at the time of the claimed invention. 
Claims 15-17 are objected to by virtue of dependency on Claim 14, but would be allowable over the prior art if the claims were rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 18, Zink et al in view of Guay teaches wherein: 
the primary fuel ejection structures in the series of primary fuel ejection structures are spaced apart by gap areas between the primary fuel ejection structures (Zink et al Figure 5, gaps between ejectors 25); 
the secondary fuel flow paths for the secondary fuel streams ejected from the secondary fuel ejection structures are directed toward or over the gap areas between the primary fuel ejection structures (Zink et al Figure 5, offset ejectors 25’ direct gas flow over the gaps between 25, see also Paragraph 0062); and
the secondary fuel ejection structures in the series of secondary fuel ejection structures are spaced apart by gap areas between the secondary fuel ejection structures (Zink et al Figure 5, gaps between ejectors 25’).  
However, Zink et al in view of Guay does not teach wherein the tertiary fuel flow paths for the tertiary fuel streams ejected from the tertiary fuel ejection structures are directed toward or over the gap areas between the secondary fuel ejection structures. 
Moreover, there is no reference or combination of references in the prior art which the aforementioned combination of Zink et al in view of Guay may be considered in further view of that would render the claimed features not taught by the combination obvious to one of ordinary skill in the art at the time of filing. 
Regarding Claim 19, the combination as applied to claim 11, Zink et al in view of Guay, does not explicitly teach wherein the combustion zone has only one combustion stage for combusting the primary fuel streams ejected from the primary fuel ejection structures, the secondary fuel streams ejected from the secondary fuel ejection structures, and the tertiary fuel streams ejected from the tertiary fuel ejection structures. 
Moreover, there is no reference or combination of references in the prior art which the aforementioned combination of Zink et al in view of Guay may be considered in further view of that would render the claimed features not taught by the combination obvious to one of ordinary skill in the art at the time of filing. 
Regarding Claim 20, Zink et al in view of Guay teaches wherein: the at least one primary radial impact structure on the exterior of the burner wall is the forward longitudinal end of the burner wall body (Zink et al Paragraph 0068); the primary fuel flow paths are oriented to deliver at least a portion of the primary fuel stream ejected from each of the primary fuel ejection structures to the beginning end of the combustion zone (Zink et al Paragraph 0064, ejectors 15 oriented towards combustion zone 46); the secondary fuel flow paths are oriented to deliver at least a portion of the secondary fuel stream ejected from each of the secondary fuel ejection structures to the beginning end of the combustion zone (Zink et al Paragraph 0065, ejectors 15’ oriented towards combustion zone 46). However, Zink et al in view of Guay does not teach wherein the tertiary fuel flow paths are oriented to deliver at least a portion of the tertiary fuel stream ejected from each of the tertiary fuel ejection structures to the beginning end of the combustion zone.
Moreover, there is no reference or combination of references in the prior art which the aforementioned combination of Zink et al in view of Guay may be considered in further view of that would render the claimed features not taught by the combination obvious to one of ordinary skill in the art at the time of filing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK P YOST/Examiner, Art Unit 3762            

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762